Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 17-29 in the reply filed on 10/20/2020 is acknowledged.
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2020.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 17, “producing the individual sub-components using an additive manufacturing process” should read “producing each sub-component using an additive manufacturing process” for clarity.
In claim 19, “the a least one software build geometry” should read “the at least one software build geometry”.
In claim 20, “will be delivered to the joint surfaces;” should read “will be delivered to the joint surfaces.”.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19-21 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19, line 3, recites “a component”.  It is unclear whether this is the same component as the one recited in the base claim.  For the purpose of examination, claim 19, line 3, reads on “the 
Claim 20 recites “a secondary curing operation”.  It is unclear whether this is the same secondary curing operation as the one recited in the base claim.  For the purpose of examination, claim 20 reads on “the secondary curing operation”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  
Claim 21 recites “determining a penetration distance of a radiant energy source for the secondary curing operation”.  It is unclear what structure(s) has the penetration distance (ie. what structure(s) is being penetrated?).  For the purpose of examination, claim 21 reads on “determining a penetration distance within the sub-components”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  
Claim 21 recites “determining a penetration distance of a radiant energy source for the secondary curing operation”.  It is unclear whether it is the radiant energy or the radiant energy source that creates a penetration distance.  For the purpose of examination, claim 21 reads on “determining a penetration distance within the sub-components of the radiant energy used for the secondary curing operation”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  
Claim 21 recites “the step of analyzing further comprises the steps of …; and positioning the joint surfaces so as to be within the penetration distance of the radiant energy source for the secondary curing operation”.  It is not clear how a positioning step of the joint surface of a sub-component can be part of a step of analyzing a component software model.
Claim 27 recites “to burn out the cured resin”.  The term “cured resin” lacks proper antecedent basis and it is unclear whether this term refers to the partially cured resin in the base claim or all of the resin within the component.  Dependent claims fall herewith.
Claim 28 recites “a lower-melting-temperature material”.  The term lower-melting-temperature is a relative term and it is unclear what the melting point of this material is being compared to (ie. lower than what melting temperature or material?).  For the purpose of examination, claim 28 reads on “a material having a lower melting temperature than the filler”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Rudolph (US Patent 10,751,932 B2) in view of Debora (US PG Pub 2020/0130256) and Ogale (US Patent 10,549,489 B2).
Regarding claim 17, Rudolph teaches a method for making a component (col. 6, lines 36-42, Fig. 1, and including the other sections cited below) with two or more sub-components (referred to as multiple 3D structures in col. 6, lines 36-42), each of the sub-components having joint surfaces configured for mutual engagement (referred to as an interface region of the structure in col. 6, lines 39-40; see also col. 5, lines 35-46 and col. 5, lines 50-51), comprising the steps of: 

assembling the sub-components with their respective joint surfaces in mutual contact (col. 6, lines 59-65); and 
carrying out a secondary curing operation (referred to as a later curing in col. 6, lines 39-42) using an application of radiant energy (col. 3, lines 27-30) to bond the sub-components at the joint surfaces, thereby forming the component (col. 6, lines lines 39-42).  
	Rudolph does not explicitly teach producing at least one software build geometry representing two or more sub-components.
	However, it is conventional within the additive manufacturing arts to produce software build geometry representing the component(s) being formed.  For example, Debora teaches a method of making a component with two or more sub-components (eg. 44 and 45 in Fig. 18D) comprising a step of producing at least one software build geometry (referred to as tool path code in para. 0200; see also para. 0220) representing two or more sub-components (eg. first and second bodies in para. 0220; or 44, 45 in Fig. 18D and para. 0201).
	The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In view of KSR rationale A and/or Debora’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine a step of producing at least one software build 
	Rudolph and Debora do not explicitly teach the joint surfaces of each sub-component include partially-cured resin which is cured to a lesser degree than the remainder of the respective sub-component.  Rudolph does, however, teach that the remainder of the sub-components can be partially cured if desired (col. 6, lines 46-49).
	Ogale teaches a method of making a component with two or more sub-components (32, 34 in Figs. 4-5) via curing wherein the resin in the remainder of the sub-components (40 in Fig. 5) is fully cured (col. 5, lines 1-2) while the resin in the joint surfaces (interfacial region 38 in Fig. 4) is partially cured to a lesser degree than the remainder of the sub-components (col. 5, lines 5-8).
	Ogale teaches that curing the remainder of the sub-components in this manner helps maintain the overall shape and stability of the sub-components (col. 5, lines 7-10) thereby allowing the sub-components to be handled and transported without need for supporting tooling or fixtures (col. 5, lines 22-26).
	The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  In view of Ogale’s teachings and/or KSR rationale C, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Rudolph as modified by Debora so that the remainder of the sub-components is cured to a greater degree than joint surfaces of the sub-components to predictably obtain the benefits taught by Ogale and cited above.
Regarding claim 18, Rudolph teaches the secondary curing operation uses a nonselective application of radiant energy (use of an oven per col. 4, lines 34-37 is a nonselective application of radiant energy).
Regarding claim 24, Rudolph teaches forming at least one mechanical joint feature at each joint surface (col. 5, lines 50-57 and col. 4, lines 8-16).
Regarding claim 25, Rudolph teaches the secondary curing takes place in an oxygen-poor environment (bagged vacuum set-up of col. 4, lines 34-37 is such an environment).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Debora and Ogale, as applied to claim 17 above, further in view of Kertik (A. Kertik, “How to cut 3D models in Materialise Magics”, Materialise Software Academy, April 17, 2018, downloaded 01/28/2021 from https://www.materialise.com/en/academy-software/resources/magics/tutorial-how-to-cut-3d-models).
Regarding claim 19, Rudolph is silent regarding these features.
However, Debora teaches analyzing a component software model representing the component to determine one or more joint surfaces (para. 0202), and 
translating the at least one sub-component software model into the at least one software build geometry (para. 0200; see also description in para. 0214 of slicing the model which translates the model into the build geometry, which is referred to as the tool path).  
Debora does not explicitly teach that the determination of one or more joint surfaces involves determination of surfaces along which the component software model will be divided and rejoined.  Debora also does not explicitly teach translating the component software model into at least one sub-component software model representing two or more sub-components.
However, Kertik teaches analyzing a component software model representing the component to determine a joint surface (step of drawing a polyline on pg. 2) along which the component software model will be divided and rejoined (steps of cutting or multi-sectioning followed by lap joint cut or connector pins/holes creation options on pg. 2), 
based on the analysis, translating the component software model into at least one sub-component software model representing two or more sub-components (referred to as multi-sections on pg. 2).
Kertik teaches that these steps are useful to provide for additive manufacturing of large parts that may not fit within the printer apparatus (pg. 1).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  .
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Debora, Ogale, and Kertik) as applied to claim 19 above, further in view of DeSimone (US Patent 9,205,601).
Regarding claim 20, Rudolph, Debora, Ogale, and Kertik do not teach this feature.
However, DeSimone teaches that a direction from which radiant energy is delivered to a joint surface, determines the orientation of a curing operation (as shown in Fig. 1 radiant energy is delivered in the vertical direction, thereby determining that the curing is performed in a bottom orientation).
In view of DeSimone’s teachings, it would have been obvious to one of ordinary skill to include this determination when performing the analysis of the component software model to determine the joint surfaces to conventionally and predictably ensure that the radiant energy is delivered to the joint location for the secondary curing operation.
Regarding claim 21, Rudolph, Debora, Ogale, and Kertik do not teach this feature.
However, DeSimone teaches determining a penetration distance within a component of the radiant energy used for a curing operation (eg. Fig. 17); and positioning the joint surfaces so as to be within the penetration distance of the radiant energy source for the curing operation (eg. as shown in Fig. 1 and Figs. 5B, 5E, 5H).
In view of DeSimone’s teachings, it would have been obvious to one of ordinary skill to include this determination when performing the analysis of the component software model to determine the joint surfaces and to position the joint surface within the penetration distance to conventionally and predictably ensure that the radiant energy is delivered to the joint location for the secondary curing operation.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Debora and Ogale, as applied to claim 17 above, further in view of Alves (US PG Pub 2018/0065295).
Regarding claim 22, Rudolph is silent about whether the sub-components are produced sequentially.  
However, producing sub-components sequentially using additive manufacturing is well-known in the prior art, as shown, for example, by Alves (Fig. 1).
Therefore, in view of Alves’ teachings, it would have been obvious to one of ordinary skill in the art to produce the sub-components sequentially to predictably provide the parts in a manner suitable for mass production.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Debora and Ogale, as applied to claim 17 above, further in view of DeSimone (US Patent 9,205,601).
Regarding claim 23, Rudolph does not teach that the sub-components are produced simultaneously in one additive manufacturing apparatus.  
However, producing two or more components simultaneously in one additive manufacturing apparatus is well-known in the prior art, as shown, for example, by DeSimone (eg. Figs. 15 and 19-20).
Therefore, in view of DeSimone’s teachings, it would have been obvious to one of ordinary skill in the art to produce the sub-components simultaneously in one additive manufacturing apparatus in Rudolph’s method to predictably provide the sub-components with increased efficiency compared to a serial production process.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Debora and Ogale, as applied to claim 17 above, further in view of Valls Angles (US PG Pub 2018/0318922).
Regarding claims 26 and 27, Rudolph, Debora, and Ogale do not teach these features.
However, it is well-known in the additive manufacturing prior art, as shown, for example, by Valls Angles, to add a metallic particulate material filler to the resin (para. 1794) and include a post-processing step of sintering the component to burn out the cured resin and consolidate the filler (para. 1794), thereby providing a durable metal component.
  In view of KSR rationale A and the teachings of Valls Angles, it would have been obvious to one of ordinary skill in the art to combine these conventional steps to predictably obtain a durable metal component.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Debora, Ogale, and Valls Angles, as applied to claims 26-27 above, further in view of Jandeska (US PG Pub 2006/0045787).
Regarding claim 28, Rudolph, Debora, Ogale, and Valls Angles do not teach this feature.
However, it is well-known in the additive manufacturing prior art, as shown, for example, by Jandeska, to infiltrate a material having a lower melting temperature than the filler into the component after sintering, thereby eliminating porosity and sealing the component (para. 0003).
  In view of KSR rationale A and the teachings of Valls Angles and Jandeska, it would have been obvious to one of ordinary skill in the art to combine this conventional step to predictably obtain a sealed component.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph in view of Debora and Ogale, as applied to claim 17 above, further in view of Vanimisetti (US PG Pub 2013/0309436).
Regarding claim 29, Rudolph, Debora, and Ogale do not teach this feature.
However, it is well-known in the prior art, as shown, for example, by Vanimisetti, to restraining two sub-components in a fixture prior and during a curing operation, thereby maintaining dimensional tolerances for the component (para. 0005).
  In view of KSR rationale A and the teachings of Vanimisetti, it would have been obvious to one of ordinary skill in the art to combine this conventional step to predictably maintain dimensional tolerances for the component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745